[e10-76nonqual001.jpg]
Exhibit 10.76 MAGELLAN PETROLEUM CORPORATION NONQUALIFIED STOCK OPTION AWARD
AGREEMENT This Nonqualified Stock Option Award Agreement (the “Agreement”) is
made effective as of the grant date set forth in Section 3 below (the “Grant
Date”) between Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), and [__________________________] (the “Optionee”), to whom a
Nonqualified Option (the "Option") Award has been granted under the Company's
2012 Omnibus Incentive Compensation Plan (the “Plan”). Pursuant to the terms and
conditions of the Plan and this Agreement, as of the Grant Date the Company has
granted the Option Award set forth herein to Optionee. Capitalized terms used
but not defined in this Agreement shall have the meanings given to them in the
Plan. 1. Grant of Option. The Company has granted to Optionee the right and
option to purchase from the Company, at the exercise price set forth in Section
3 below (the "Option Price"), all or any whole number portion of the aggregate
number of shares (the "Shares") of Common Stock set forth in Section 3 (with
such grant sometimes hereinafter referred to as the "Award"). 2. Terms and
Conditions. The Option shall at all times be subject to the provisions of the
Plan (which are incorporated herein by reference) and the following terms and
conditions: (a) Expiration Date. The Option shall expire on the expiration date
set forth in Section 3 below; provided, however, that: (i) Termination of
Service for Cause. In the event of a Termination of Service of Optionee by the
Company for Cause (as defined in the Plan), the Option, to the extent vested but
not previously exercised, shall terminate and be forfeited (without value) to
the Company immediately upon such Termination of Service for Cause. (ii) Other
Termination of Service. In the event of a Termination of Service of Optionee for
any reason other than a Termination of Service described in Section 2(a)(i)
above or in Section 2(a)(iii) below, Optionee may exercise the vested portion of
the Option (unless previously terminated or exercised) at any time until the
earlier of: (A) the tenth (10th) anniversary of the Grant Date; or (B) the
expiration of twelve (12) months from the last business day of the calendar
month in which such Termination of Service of Optionee occurred. (iii)
Termination of Service by Death or Disability. In the event of a Termination of
Service of Optionee due to death or Disability (as defined below) of Optionee,
the vested portion of the Option (unless previously terminated or exercised) may
be exercised (but only to the extent



--------------------------------------------------------------------------------



 
[e10-76nonqual002.jpg]
2 exercisable by Optionee as of the date of Optionee’s death or Disability)
within the one (1) year period following Optionee’s death or Disability, but in
no event later than the tenth (10th) anniversary of the Grant Date, by the
person or persons designated in Optionee’s will for that purpose, or, in the
absence of any such designation, by the legal representative of Optionee’s
estate, or by Optionee or Optionee’s legal representative, as the case may be.
For purposes of this Agreement, the term “Disability” shall mean a permanent and
total disability as defined in Section 22(e)(3) of the Code. (b) Exercise of
Option. To the extent vested, the Option may be exercised in whole or in part
from time to time by providing written notice of such exercise, in a form of
such notice specified by the Company, to the Corporate Secretary of the Company
at the Company’s principal office ten (10) days prior to the date of exercise.
Any exercise of the Option must be for a whole number of Shares, and no
fractional Shares may be issued or otherwise result from any exercise of the
Option. No Shares shall be issued or delivered pursuant to any exercise of the
Option until full payment of the Purchase Price for such Shares pursuant to such
exercise, and applicable withholding taxes, if any, has been made. The Company
has provided that payment of all amounts due upon exercise (the Purchase Price
and any applicable withholding taxes) may be made by any combination of the
following methods: (i) by cash, check, bank draft, or money order payable to the
Company; (ii) pursuant to a broker-assisted cashless exercise program approved
by the Company that, prior to the issuance of the Common Stock subject to the
Option, results in delivery of a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company to promptly deliver
to the Company sufficient proceeds from the sale of Common Stock to pay the
aggregate Purchase Price and any applicable withholding taxes; (iii) by delivery
to the Company (either by actual delivery or attestation presenting satisfactory
proof of beneficial ownership of such Common Stock) of shares of Common Stock
already owned by Optionee, with the Fair Market Value of such Common Stock as
delivered to be determined as of the day of exercise; or (iv) by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise by the largest whole number of
shares with a Fair Market Value (determined as of the same day as the exercise
of the Option) that does not exceed the aggregate Purchase Price; provided,
however, that the Company shall accept a cash or other payment from Optionee to
the extent of any remaining balance of the aggregate Purchase Price not
satisfied by such reduction in the number of whole shares of Common Stock to be
issued;



--------------------------------------------------------------------------------



 
[e10-76nonqual003.jpg]
3 provided, further, that shares of Common Stock will no longer be outstanding
under an Option and will not be exercisable thereafter to the extent that (A)
shares are used to pay the Purchase Price pursuant to the “net exercise,” (B)
are delivered to Optionee as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations. (c) Tax Withholding. The
Company may make such provisions and take such steps as it deems necessary or
appropriate for the withholding of any taxes that the Company is required by law
or regulation of any governmental authority, whether federal, state, or local,
to withhold in connection with the Option or Shares subject to this Agreement.
Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to any exercise of the Option or any
other transaction in connection with the Option or Shares subject to this
Agreement, which payment may be made by any appropriate combination of the
methods set forth in Section 2(b) above. (d) Vesting. Provided that a
Termination of Service of Optionee has not occurred on or before the following
respective vesting dates, and subject to the other provisions of this Agreement,
the Option shall vest and become exercisable as follows: (i) one-third of the
Option ([________] Option Shares) shall vest and become exercisable on
[___________]; (ii) an additional one-third of the Option ([________] Option
Shares) shall vest and become exercisable on [___________]; and (iii) the
remaining one-third of the Option ([________] Option Shares) shall vest and
become exercisable on [___________]. (e) Adjustments Upon a Change of Control
and Termination Without Cause or for Good Reason. In the event that a Change of
Control (as defined in the Plan) occurs with respect to the Company, then any
portion of the Option which remains outstanding and is not then otherwise vested
and exercisable shall become fully vested and exercisable upon the termination
of Optionee’s employment with the Company or a Subsidiary without Cause or for
Good Reason (as defined in the Plan) during the Applicable Period (as defined in
the Plan). (f) Transferability of Option. Subject to Section 2(a)(iii) above,
the Option shall be transferable only through a gift or domestic relations order
to immediate family members of Optionee in accordance with Section 7.3(f) of the
Plan. (g) Stockholder Rights. Optionee shall have no rights as a stockholder
with respect to any Shares subject to the Option prior to the date that such
Shares are issued to Optionee upon the exercise of the Option.



--------------------------------------------------------------------------------



 
[e10-76nonqual004.jpg]
4 (h) Compliance with Laws and Regulations. The Option and the issuance of
Shares pursuant to any exercise of the Option pursuant to this Agreement shall
be subject to compliance with all applicable laws, rules, and regulations, and
to compliance with all applicable provisions of the Company's Certificate of
Incorporation, as amended, and By-Laws, as amended. 3. Option Data: Optionee’s
Name: [_____________________] Optionee’s Address: [_____________________]
[_____________________] Number of Shares Subject to Option: [_________] Grant
Date: [_________] Exercise Price per Share: $[_________] Expiration Date:
[_________] 4. Adjustments Upon a Change in Capitalization. In the event of a
Change in Capitalization (as defined in the Plan) that is not also a Change of
Control, the Plan Administrator shall make such proportionate adjustments, if
any, as it determines are appropriate and equitable, and to the extent such an
action does not conflict with the Delaware General Corporation Law or other
applicable laws or securities exchange rules, to the number and class of shares
of Common Stock which are subject to the Option and the Option Price therefore.
5. General Provisions. (a) Notices. Any notice to Optionee relating to this
Agreement shall be in writing and delivered in person or by mail, fax, or email
transmission to the address or addresses for Optionee on file with the Company.
Any notice to the Company relating to this Agreement shall be in writing and
shall be delivered to the Company at its principal office, and be specifically
directed to the attention of the Corporate Secretary. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to that
effect pursuant hereto. (b) Entire Agreement. This Agreement and the Plan
contain the entire agreement and understanding of the parties relating to the
subject matter hereof and supersede any prior agreements or understandings with
respect thereto. (c) Benefits of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Company, its successors, and assigns, and
Optionee and Optionee’s heirs, devisees, and legal representatives. In the event
of Optionee’s death or a judicial determination of Optionee’s incompetence,
references in this



--------------------------------------------------------------------------------



 
[e10-76nonqual005.jpg]
5 Agreement to Optionee shall be deemed to refer to Optionee’s legal
representatives, heirs, or devisees, as the case may be. (d) Resolution of
Disputes. Any dispute or disagreement that arises under, or is a result of, or
in any way relates to, the interpretation, construction, or applicability of
this Agreement shall be resolved as determined by the Plan Administrator. Any
determination made hereunder shall be final, binding, and conclusive for all
purposes. (e) Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the State of Colorado, excluding any conflicts or
choice of law principles which might otherwise result in construction or
interpretation of the Agreement under the substantive law of another
jurisdiction; provided, however, that all corporate law matters with respect to
the Company shall be governed by the Delaware General Corporation Law. (f)
Incorporation of Plan by Reference; Controlling Document. The provisions of the
Plan are hereby incorporated by reference into this Agreement. In the event of
any inconsistency between this Agreement and the Plan, the Plan shall control.
(g) Amendments. This Agreement may be amended only by a written instrument
executed by both the Company and Optionee. (h) No Right Under This Agreement or
Plan to Continued Employment. Nothing contained in this Agreement or the Plan
shall confer on Optionee any right to continue to be employed by the Company or
any subsidiary thereof, or shall limit the Company’s right to terminate the
employment of Optionee at any time; provided, however, that nothing contained in
this Agreement shall affect any separate contractual provisions that exist
between Optionee and the Company or its subsidiaries with respect to the
employment of Optionee. (i) Personal Data. Optionee hereby consents to the
collection, use, and transfer, in electronic or other form, of Optionee’s
personal data as described in this Agreement by and among, as applicable, the
Company and its affiliates for the exclusive purpose of implementing,
administering, and managing Optionee’s participation in the Plan. The Company
holds, or may receive from any agent designated by the Company, certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address, personal telephone number, date of birth, social security insurance
number or other identification number, salary, nationality, job title, any
shares of Common Stock held, and details of this Award and any other rights to
shares of Common Stock awarded, canceled, exercised, vested, unvested, or
outstanding in Optionee’s favor, for the purpose of implementing, administering,
and managing the Plan, including complying with applicable tax and securities
laws (the “Personal Data”). The Personal Data may be transferred to any third
parties assisting in the implementation, administration, and management of the
Plan. Optionee authorizes such recipients of the Personal Data to receive,
possess, use, retain, and



--------------------------------------------------------------------------------



 
[e10-76nonqual006.jpg]
6 transfer the Personal Data, in electronic or other form, for the purposes
described above. Optionee may, at any time, view the Personal Data, request
additional information about the storage and processing of the Personal Data,
require any necessary amendments to the Personal Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting the Corporate Secretary
of the Company in writing. Any such refusal or withdrawal of the consents herein
may affect Optionee’s ability to participate in the Plan. (j) Electronic
Delivery of Documents. The Company may, in its sole discretion, deliver any
documents related to this Award, or any future awards that may be granted under
the Plan, by electronic means, or request Optionee’s consent to participate in
the Plan or other authorizations from Optionee in connection therewith by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company. (k) Receipt of Award and Related
Documents. Optionee hereby acknowledges the receipt, either directly or
electronically, of the Award, a copy of the Plan, and a prospectus for the Plan.
(l) Execution in Counterparts; Delivery of Signatures. This Agreement may be
executed in counterparts, and executed signature pages may be delivered by email
or fax transmission. Execution of a written instrument for this Agreement may be
evidenced by any appropriate form of electronic signature or affirmative email
or other electronic response attached to or logically associated with such
written instrument, which is executed or adopted by a party with an indication
of the intention by such party to execute or adopt such instrument for purposes
of execution thereof. * * * * * [Signature page follows]



--------------------------------------------------------------------------------



 
[e10-76nonqual007.jpg]
7 IN WITNESS WHEREOF, the Company and Optionee have executed this Nonqualified
Stock Option Award Agreement, effective as of the Grant Date set forth in
Section 3 hereof. COMPANY: MAGELLAN PETROLEUM CORPORATION, a Delaware
corporation By: ____________________________________ Printed Name:
___________________________ Title: __________________________________ Date
signed: ____________________________ OPTIONEE: Signature:
______________________________ Printed Name: __________________________ Date
Signed: ___________________________



--------------------------------------------------------------------------------



 